UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

UNITED STATES OF AMERICA

)
) No. 2:19-mj-" 2a
v. )
) 18 U.S.C. § 1951(a)
ERIC MERCADO )
STEVEN HARDY )

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Kyle A. Kassa, being first duly sworn, hereby depose and state as follows:

Introduction and Agent Background

1. I am a 2004 graduate of the Maine Criminal Justice Academy's 7th Basic
Law Enforcement Program and am employed as a Deputy Sheriff with the York County Sheriff's
Office (Maine), and have been since November of 2005. Prior to that 1 was employed as a
Patrolman with the Buxton Police Department. I am currently a Task Force Officer (TFO)
assigned full time to the Federal Bureau of Investigation's Safe Streets Gang Task Force.

2. In the course of my law enforcement training and experience, I have had an
opportunity to search for, seize, and personally observe what I have recognized to be and what
was later confirmed by drug analysis to be schedule drugs, including but not limited to heroin,
fentanyl, methamphetamine, cocaine, marijuana (both dried and growing), crack cocaine, and
various narcotics lawfully available only by prescription. J have conducted or participated in,
among other things, surveillance, undercover transactions, debriefings of informants and
confidential sources, and reviews of taped conversations relating to narcotics trafficking. I have

assisted in many other investigations, both state and federal, to include investigations of crimes
of violence. I have drafted numerous search and arrest warrants and have assisted in the
execution of numerous search and arrest warrants.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses.

Facts Supporting Probable Cause

4, During the evening hours of May 10, 2019, Eric Mercado, Steven Hardy and
others traveled from outside of Maine to York, Maine, in order to commit an armed home
invasion robbery. The target of the robbery was R.S., a person known to be involved in the
cultivation and/or distribution of marijuana. The goal of the robbery was to obtain marijuana and
the proceeds of marijuana sales.

3. Once they arrived at the residence in York, several co-conspirators and R.S.
consumed alcohol and entered a hot tub. Shortly after they entered the hot tub, Mercado and
Hardy wearing masks entered the residence. Mercado was armed with a shotgun and Hardy was
armed with a pistol. The robbers ordered R.S. into a bathroom. R.S. refused and attempted to flee
the residence. A struggle ensued and Mercado and Hardy each discharged their firearm. R.S.
ultimately fled.

6. Law enforcement responded to the residence following a 911 call. A law
enforcement officer located a handgun lying in the driveway approximately 25 feet from the
entrance to the garage. Officers also observed numerous security cameras around the exterior of

the residence with wires leading into the residence.
7.

Law enforcement officers interviewed R.S. during the early morning hours of

May 11,2019. It was apparent to interviewing officers that R.S. was intoxicated. In summary

and in part, R.S. stated the following:

a.

b.

8.

Earlier in the day, he received a call from Defendant Nathaniel Rivera;

Rivera said he was with two girls and asked R.S. if he wanted to have him come
over and party;

Rivera and the females arrived at the residence in a dark colored sedan that same
evening;

All four individuals consumed alcohol and ultimately ended up in the hot tub;
While they were in the hot tub, two masked men entered the residence;

One man was armed with a shotgun and the other was armed with a handgun;
The man with the shotgun ordered R.S. into a bathroom;

R.S. refused and attempted to flee;

R.S. then sustained a gunshot wound in the foot;

The man confronted R.S. and told him that others were waiting outside and would
kill R.S. ifhe did not pay a debt;

R.S. then grabbed a liquor bottle, hit the man with the shotgun, and ran to a
neighbor’s house;

While at the neighbor’s house, R.S. observed two vehicles leave the residence — a
dark colored sedan and a vehicle R.S. identified as his truck.

The following morning, a truck belonging to R.S. was located about a third ofa

mile from the residence.
9.

Law enforcement obtained a state search warrant for the residence. During the

search, law enforcement officers made observations, including the following:

10.

Two shotgun shells were found inside the house;

. There was an apparent shotgun shot through the door leading to the hallway of the

master bedroom and bathroom and an apparent shotgun shot in the floor of one of
the entrance ways;

Two 9mm shells were located under the kitchen table;

. There was a hole in a wall consistent with a bullet hole;

A 9mm shell was located on the floor in the living room;
There were broken alcohol bottles, broken glasses, and shattered glass and liquid

on the floor consistent with a struggle;

. A pair of pants containing a wallet and Defendant’s driver’s license were found in

a bedroom in the residence;

. There was equipment consistent with the cultivation of marijuana in the residence

(through law enforcement did not locate any growing plants).

There were surveillance cameras installed at the residence. Law enforcement

officers made observations, including the following, from the surveillance footage:

a. A dark colored vehicle arrived at the residence on May 10, 2019, at

approximately 10:49 p.m.;

b. One male and two females got out of this car and walked towards the house;
c. At approximately 1:16 a.m. on May 11, 2019, two masked men walked towards
the front door. One man was carrying what appears to be a shotgun and the other
was carrying what appears to be a black handgun;

d. At approximately 1:18 a.m., both gunmen pointed guns at the people in the hot
tub and gave commands;

e. At approximately 1:18 a.m., the gunmen forced R.S. out of the hot tub and
demanded he get face down on the ground. R.S. refused;

f. At approximately 1:25 a.m., people can be heard arguing before a gunshot went
off;

g. A male (believed to be R.S.) is then seen running out of the garage area and into
the driveway;

h. A gunshot is then heard and the muzzle flash is visible on the recording.

11. One of the co-conspirators (hereinafter CD-1) who had been in the hot tub with

R.S. has been interviewed by law enforcement. , CD-1] has also told me the following:

a. CD-1 identified the armed robbers as Eric Mercado and Steven Hardy and that
CD-1, Mercado, Hardy and others had met days before the robbery to plan out the robbery.

b. Eric Mercado is a longtime friend with a history of committing robberies.

c. Eric Mercado is a drug dealer and was dealing with financial problems after losing
cocaine worth thousands of dollars.

d. One of the females who was in the hot tub has an appearance consistent with the

appearance of Rhiannon Mercado — Eric Mercado’s wife.

e. At the residence, CD-1 observed Eric Mercado armed with a shotgun and Hardy
armed with a handgun. CD-1 observed both men fire shots during the robbery.

f. CD-1 expected the proceeds of the robbery would be between $100,000 and
$200,000.

g. Eric Mercado and Hardy used “burner phones” during the robbery.

12. Ihave received and reviewed stored text message communications associated with
telephone number (978) 708-6668 (CD-1’s telephone number) that were produced by Verizon
Wireless pursuant to a search warrant. Through this review, I observed the following:

a. In the days leading up to the robbery, CD-1 communicated with AT&T
phone number (978) 387-7357, which is a number I believe is used by Mercado. CD-1 stated that
this is Eric Mercado’s phone number. The content of these text messages reveal that the user of
this phone number is planning the robbery along with CD-1. In the following text message
exchange, the text message content in red is an outgoing message from CD-1 to (978) 387-7357;
black font is incoming to CD-1 from the same number. This text message exchange is consistent
with CD-1’s interview statements where he stated that Mercado pressed CD-1 to continue plans to
commit the robbery due to his own financial setbacks.

05/08/2019 @ 00:35:59 (978) 387-7357 This is a go TONIGHT

05/08/2019 @ 00:37:19 (978) 387-7357 Why tonight ?

05/08/2019 @ 00:37:24 (978) 387-7357 | was hoping to do it tomorrow

05/08/2019 @ 00:37:32 (978) 387-7357 Is there a specific reason

05/08/2019 @ 00:37:56 (978) 387-7357 Cuz can u please. jist wait till tomorrow

05/08/2019 @ 00:37:56 (978) 387-7357 Because I'm dead FUCKKNG broke and was rich a week ago

b. The day prior to the robbery, the user of (978) 387-7357 confirms plans for

the robbery to take place on Friday night, May 10, 2019.
05/09/2019 @ 15:02:26 (978) 387-7357 Are you still down for Maine
05/09/2019 @ 15:02:30 (978) 387-7357 Nah we doing Maine on Friday right
05/09/2019 @ 15:02:36 (978) 387-7357 | was talking to him last night
05/09/2019 @ 15:02:42 (978) 387-7357 He sent me a pic of his house
05/09/2019 @ 15:02:51 (978) 387-7357 Friday night is tomorrow
05/09/2019 @ 15:03:09 (978) 387-7357 | know

c. In the hours leading up to the robbery, the user of (978) 387-7357 is again

pressing for the robbery to take place. The user states that everything is planned out and intends to

go over the complete details with CD-1.

05/10/2019 @ 17:35:54 (978) 387-7357 Yo we doing this | need to know cuz

05/10/2019 @ 17:36:32 (978) 387-7357 | got everything planned just need to go aver EVERYHTJBG with you
05/10/2019 @ 18:15:45 (978) 387-7357 Cuz you worrying me man

05/10/2019 @ 18:15:48 (978) 387-7357 What's going inb

05/10/2019 @ 18:15:51 (978) 387-7357 On?

d. The content of text messages that continue between CD-1 and (978) 387-

7357 indicate that the two met several hours prior to the robbery. Following the pair meeting, text

messages between (978) 387-7357 appear to cease with the exception of only two messages the
following day.

€. Just prior to the robbery, and after CD-1’s arrival at RS’s residence, CD-1

begins communicating with a new phone number. CD-1 had no prior communication with this

phone number, and with the exception of two text messages, only communicates with this phone

number during the robbery. In this exchange, CD-1 (in red) provides the user of the T-Mobile

(978) 876-0926 with RS’s address, and gives updates on the situation.
05/11/2019 @ 02:05:39 (978) 876-0926 3 rowefalls In York, me

05/11/2019 @ 02:02:04 (978) 876-0926 Yo don't go to the warehouse without me

05/11/2019 @ 02:02:47 (978) 876-0926 Obviously

05/11/2019 @ 03:20:44 (978) 876-0926 His business is legal pulling 800k each room there's 4 there with a store front
05/11/2019 @ 04:28:29 (978) 876-0926 What you think $

05/11/2019 @ 04:37:45 (978) 876-0926 Yeah give it a few minutes

05/11/2019 @ 04:37:59 (978) 876-0926 Putting the dogs away again

05/11/2019 @ 04:39:34 (978) 876-0926 |'[l t xt u jumping in the hot tub now

05/11/2019 @ 04:42:01 (978) 876-0926 I'm just guessing if he has money here

05/11/2019 @ 04:42:50 (978) 876-0926 His business is legal t guess but not all of it not the back door shitb

 

f. In the below exchange, CD-1 (in red) gives the user of (978) 876-0926 the order to initiate
the robbery, “Now.”

05/11/2019 @ 04:48:17 (978) 876-0926 Be ready

05/11/2019 @ 04:48:21 (978) 876-0926 I'!] tell u

05/11/2019 @ 04:52:25 (978) 876-0926 Is there a coor open ?
05/11/2019 @ 04:52:39 (978) 876-0926 Or the one I vsm see you from
05/11/2019 @ 05:08:30 (978) 876-0926 Yes

05/11/2019 @ 05:08:51 (978) 876-0926 5 min walk in go through the right my feet print
05/11/2019 @ 05:10:46 (978) 876-0926 In hack or front

05/11/2019 @ 05:14:51 (978) 876-0926 What door

05/11/2019 @ 05:15:26 (978) 876-0926 Back?

05/11/2019 @ 05:15:50 (978) 876-0926 Front

05/11/2019 @ 05:15:54 (978) 876-0926 Nig

05/11/2019 @ 05:15:58 (978) 876-0926 Now

 

1>
z. Subscriber information for (978) 387-7357 revealed that Carmen Mercado is the subscriber

of this number. Based on Eric Mercado’s criminal history record, I believe Carmen Mercado is

Eric Mercado’s mother.
Conclusion
i4. sy

4. _ Based on the above, I respectfully request that the Court issue a criminal
complaint charging Eric Mercado and Steven Hardy with the offense of conspiracy to commit

Hobbs Act robbery, in violation of Title 18, United States Code, Section 195 1(a).

vie

 

Kyle Kassa
Task Force Officer, FBI

Sworn to and subscribed before me on this 3rd day of August, 2019.

Ue

 

 

John/H. Rich HI
United Statés Magistrate Judge
